DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nader Abadir on 09-14-2021.
The application has been amended as follows: 

Claim 1 should be (in part):
“…a mechanical coupling (1), with which the gripper is connectable to a pipetting tube (4)…”
And
“…in that the in the intended use position of the gripper[[ ]], (delete the space) the at least one suction cup (3) is oriented such that a rim (31) of a suction bell (30) of the at least one suction cup (3) is oriented in a substantially vertical plane.”

The gripper according to claim 1, wherein the fluid channel (2) comprises at least a first section (20) which, in the intended use position of the gripper, extends in a second substantially vertical plane (V, H1).

Claim 11 should be:
The gripper according to claim 8, wherein a circumferential first groove (101) is provided at the lower end of [[the]] a third section of the first recess (100), in which an annular disk-shaped first seal (13) is arranged, the inner contour of which protrudes into the interior of the contour of the third section.

Claim 12 should be:
The gripper according to claim 8, wherein a circumferential second groove (102) is provided in [[the]] a third section of the first recess (100), in which an annular second seal (14) is arranged, the inner contour of which protrudes into the interior of the contour of the third section.

Claim 13 should be:
The gripper according to claim 8, wherein a circumferential third groove (103) is provided in [[the]] a first section of the first recess (100), in which an annular third seal (15) is arranged or in which an annular third seal (15) and a second force disk (16) are arranged, 

Claim 14 should be:
The gripper according to claim 8, wherein a circumferential fourth groove (104) is provided in [[the]] a first section of the first recess (100), in which an annular, elastic coupling element (17) is arranged, the inner contour of which protruding into the interior of the contour first section.

Allowable Subject Matter
Claims 1-19 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Moore et al. (U.S. Patent 5,961,086) discloses a gripping device with a suction cup for laboratory equipment.
Kenny (U.S. Patent 6,734,026) discloses a holder for a pipette gun.
Veix (WO 2011054430) and Desai et al. (U.S. Pub. 2011/0115243) disclose grippers with suction cups.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852